The appellee, engaged in business in Ohio, sued the appellant on an open account for the sum of $244.80 for merchandise sold and shipped to appellant. The appellant's defense was that the goods were not of the kind and quality purchased, and that they were returned to the appellee. The facts show that, after the goods were returned and had remained in the express office for some time, the appellee took them out to prevent their sale for charges and sold them for account of the appellant, realizing the sum of $118.32, which was credited on the account. The court instructed the jury, in substance, that if the goods originally sold and shipped were of the kind and quality which the appellant had agreed to purchase, to find for the plaintiff the difference between the original purchase price and the credit of $118.32; but if they found that the goods were not of the kind and quality originally purchased, to find for the defendant. The jury returned a verdict in favor of the plaintiff for the sum of $72.
The appellant, defendant below, urges, as a ground for a reversal of the judgment, that it was not in obedience to the instructions of the court. A finding in favor of the plaintiff below for any sum is a finding against the appellant upon the principal issue involved, and the latter cannot complain of the verdict because it was less than it should have been.
The judgment will therefore be affirmed.